Citation Nr: 0831849	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  04-41 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's claim for service connection for a 
lumbar spine disability and denied the veteran's claims for 
service connection for a left shoulder disability and an 
acquired psychiatric disorder, to include PTSD.  The veteran 
testified before the Board in April 2005.  The Board remanded 
the claims for additional development in September 2006.  

The Board notes that the veteran had also appealed denials of 
his claims for service connection for a cervical spine 
disability and a right shoulder disability in a September 
2003 rating decision.  A November 2007 rating decision 
granted service connection and awarded 10 percent ratings for 
a cervical spine disability and a right shoulder disability, 
and those issues are no longer on appeal. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.




FINDINGS OF FACT

1.  The claim for service connection for a lumbar spine 
disability was previously denied in a July 2002 RO decision.  
The veteran did not appeal that decision.  

2.  Evidence received since the last final decision in July 
2002 relating to service connection for a lumbar spine 
disability is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.  

3.  The veteran does not have a current diagnosis of a left 
shoulder disability.  


CONCLUSIONS OF LAW

1.  The July 2002 RO decision that denied service connection 
for a lumbar spine disability is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2007). 

3.  The veteran's claimed current left shoulder disability 
was not incurred in or aggravated by his active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a June 1961 rating decision, the RO denied the veteran's 
claim for service connection for a lumbar spine disability.  
The RO declined to reopen the veteran's claim in August 1980, 
July 2002, and most recently in September 2003.  While the RO 
found that new and material evidence had not been submitted 
to reopen the veteran's claim for service connection for a 
lumbar spine disability, the Board must still consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  

In a decision dated in July 2002, the RO denied the veteran's 
claim for service connection for a lumbar spine disability.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the July 2002 rating decision 
became final because the appellant did not file a timely 
appeal.  

The claim for entitlement to service connection for a lumbar 
spine disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
July 2003.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA and private medical records and VA 
examinations, and the veteran's statements.  The Board denied 
the claim because the lumbar spine disability neither 
occurred in nor was caused by service.  

The veteran applied to reopen his claim for service 
connection for a lumbar spine disability in July 2003.  The 
Board finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
veteran's claim.

In support of his application to reopen his claim for service 
connection, the veteran submitted post-service VA and private 
medical records dated from April 1984 to October 2006.  Those 
records show that the veteran received intermittent treatment 
for low back pain with muscle spasms, posterior disc bulges 
in the lumbar level, chronic lumbosacral strain, post lumbar 
laminectomy with subsequent changes of the intervertebral 
discs, disc degeneration at L4-L5, and mild spinal stenosis.  
On VA examination in March 2004, the veteran was diagnosed 
with spondylosis of the lumbar spine without radiculopathy; 
post lumbar laminectomy and discectomy at L4-L5, L5-S1, two-
level nerve decompression; and suspected spinal stenosis.  
The examiner reviewed the file and opined that the veteran's 
lumbar spine disability was incurred after service in 1978 
because his service medical records were silent for treatment 
of a lumbar spine injury.      

Other newly submitted evidence includes a November 1984 
Social Security Administration (SSA) decision.  The veteran 
was found to be disabled due to severe changes of the 
intervertebral discs at the lumbosacral level, status post 
lumbar laminectomy, disc degeneration at L4-L5, and chronic 
lumbosacral strain.  However, the lumbar spine disabilities 
were not related to the veteran's period of active service.  

The file also contains the veteran's April 2005 testimony 
before the Board at a travel board hearing in support of this 
claim.  The veteran stated that he injured his back during 
service in a car accident.  He further testified that he 
experienced pain in his back when trying to sleep and was 
also unable to bend down, do any lifting, drive for more than 
10 minutes, or walk for more than 40 feet.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a lumbar spine disability.  Although the additionally 
submitted medical records, VA examination, SSA decision, and 
hearing testimony are new, in the sense that they were not 
previously considered by agency decisionmakers, they are not 
material.  The records, examination, SSA decision, and 
hearing testimony do not relate the veteran's current lumbar 
spine disability to his period of active service.  They 
merely demonstrate the current presence of a lumbar 
disability, which was already shown at the time of the most 
recent final denial.  Accordingly, the evidence does not 
establish a fact necessary to substantiate the claim, and the 
claim for service connection for a lumbar spine disability 
cannot be reopened on the basis of this evidence.  38 C.F.R. 
§ 3.156(a).  

Although the veteran has submitted new evidence that was not 
before the Board in July 2002, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  Therefore, it is the determination 
of the Board that new and material evidence has not been 
submitted with regard to the claim for service connection for 
a lumbar spine disability since the July 2002 RO decision 
because no competent evidence has been submitted showing a 
relation between any current lumbar spine disability and the 
veteran's period of active service.  Thus, the claim for 
service connection for a lumbar spine disability is not 
reopened and the benefits sought on appeal with regard to 
that claim remain denied.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).    

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran's service medical records show him being 
treated for a left shoulder sprain in July 1951 following a 
government vehicle accident.  At his August 1953 separation 
examination, the veteran made no complaints regarding his 
left shoulder, and although his right shoulder was noted to 
have sustained a fracture in a 1951 truck accident, his 
shoulders were both found to have no significant 
abnormalities.  

There are no post-service medical records showing any left 
shoulder disability.  VA examinations dated in March 2004 and 
January 2007 revealed normal left shoulder musculoskeletal 
clinical examinations.  The January 2007 VA examiner 
concluded that because the left shoulder did not undergo a 
traumatic dislocation in service and was much less 
symptomatic than the right shoulder, it was likely normal for 
the veteran's age and was a normal progression of joint wear.      

Absent evidence of a current disability, service connection 
for a left shoulder disability must be denied.  There is no 
competent medical evidence of record that demonstrates the 
current presence of a left shoulder disability.  In addition, 
the service medical records show that the veteran was treated 
for a left shoulder sprain on only one occasion in his 
approximately five years of active service.  The evidence 
shows that the left shoulder sprain healed without residual 
complication prior to his separation and the in-service 
medical evidence does not show a diagnosis of any chronic 
condition.  Because no left shoulder disability has been 
currently diagnosed in this case, the Board finds that 
service connection for a left shoulder disability is not 
warranted.  

The Board has considered the veteran's claim that he has a 
left shoulder disability related to his service.  However, as 
a layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has any left shoulder disability.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003 and October 
2006; a rating decisions in September 2003; and a statement 
of the case in October 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The application to reopen the claim for service connection 
for a lumbar spine disability is denied.  

Service connection for a left shoulder disability is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for an acquired 
psychiatric disorder.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2007); Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
veteran has been diagnosed with adjustment disorder, 
dysthymic disorder, major depressive disorder, dementia, and 
PTSD, but it remains unclear whether any psychiatric 
disorders are related to his period of active service.  It 
also remains unclear whether the veteran has a confirmed PTSD 
diagnosis.      

In a March 2004 VA examination, the examiner found that the 
veteran did not have any psychiatric disabilities.  On VA 
examination in January 2007, the examiner found that the 
veteran did not meet the DSM-IV criteria for PTSD and 
diagnosed him with depression, not otherwise specified, and 
dementia, probable Alzheimer's type.  Although a thorough 
psychiatric examination was conducted, the examination report 
contained contradictory information regarding the veteran's 
diagnosed psychiatric disabilities.  The report stated that 
the veteran's depression had existed during service and was 
probably likely related to the motor vehicle accident.  
However, it also asserted that the motor vehicle accident had 
occurred too long ago to have caused the veteran's current 
psychiatric problems, and that there did not appear to be any 
evidence that any sequelae from the accident really seriously 
affected the veteran's later life.  In order to make an 
accurate assessment of the veteran's entitlement to service 
connection for his psychiatric disabilities, it is necessary 
to have a medical opinion based upon a thorough review of the 
record that determines what psychiatric diagnoses the veteran 
has and reconciles the question of whether they are related 
to service.  The Board thus finds that an examination and 
opinion addressing the veteran's confirmed psychiatric 
diagnoses and the etiology of these disorders is necessary in 
order to fairly decide the merits of the veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination with an 
examiner who has not previously 
examined him.  The examiner should 
provide a full multi-axial diagnosis 
and should specifically state whether 
or not each criterion for a diagnosis 
of PTSD is met pursuant to DSM-IV.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current psychiatric disorders, 
to include PTSD, are etiologically 
related to any incidents of the 
veteran's period of active service, 
including the 1951 motor vehicle 
accident.  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


